FILED
                           NOT FOR PUBLICATION
                                                                           MAY 16 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30094

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00216-SI-1

 v.
                                                 MEMORANDUM*
CHRISTOPHER V. WHITE, AKA
Christopher Valendeno White,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted May 11, 2017**
                                 Portland, Oregon

Before: BYBEE and HURWITZ, Circuit Judges, and ZOUHARY,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Christopher White appeals the district court’s denial of his motion to

withdraw his plea agreement, arguing that his depression at the time of the change

of plea hearing rendered his guilty plea involuntary. We review the voluntariness

of White’s guilty plea and the validity of the appellate waiver contained in his plea

agreement de novo. United States v. Mendez-Gonzalez, 697 F.3d 1101, 1102 n.1

(9th Cir. 2012) (per curiam).

      “A defendant’s waiver of his appellate rights is enforceable if (1) the

language of the waiver encompasses his right to appeal on the grounds raised, and

(2) the waiver is knowingly and voluntarily made.” United States v. Rahman, 642
F.3d 1257, 1259 (9th Cir. 2011) (quoting United States v. Jeronimo, 398 F.3d
1149, 1153 (9th Cir. 2005)). The broad appellate waiver in White’s plea

agreement has been held “to cover all appeals, even an appeal from the denial of a

motion to withdraw a guilty plea.” Id. This appeal therefore must be dismissed if

White’s guilty plea was voluntary.

      We conclude that it was. “A plea is voluntary if it ‘represents a voluntary

and intelligent choice among the alternative courses of action open to the

defendant.’” United States v. Kaczynski, 239 F.3d 1108, 1114 (9th Cir. 2001)

(quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)). “[D]epression alone is

very unlikely to render a plea involuntary,” especially when the plea colloquy


                                          2
shows that the defendant “lucidly and voluntarily decided to plead guilty.” Tanner

v. McDaniel, 493 F.3d 1135, 1146 (9th Cir. 2007); see also Chizen v. Hunter, 809
F.2d 560, 562 (9th Cir. 1986) (“In assessing the voluntariness of the plea,

statements made by a criminal defendant contemporaneously with his plea should

be accorded great weight.”). Although White’s psychologist indicated, thirteen

months after the change of plea, that White’s depression “impaired his ability to

process information and make decisions effectively,” White lucidly and actively

participated in negotiating the plea agreement with his counsel and confirmed

numerous times during the plea colloquy his clear understanding of his actions. In

these circumstances, we cannot conclude that White’s depression rendered his plea

involuntary. The appellate waiver is thus valid and bars this appeal.

      DISMISSED.




                                          3